Exhibit 10(b)
DIGI INTERNATIONAL INC.
EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED AND RESTATED AS OF DECEMBER 4, 2009
     1. PURPOSE AND SCOPE OF PLAN. The purpose of this Digi International Inc.
Employee Stock Purchase Plan (the “Plan”) is to provide the employees of Digi
International Inc. (the “Company”) with an opportunity to acquire a proprietary
interest in the Company through the purchase of its Common Stock and, thus, to
develop a stronger incentive to work for the continued success of the Company.
The Plan is intended to be an “employee stock purchase plan” within the meaning
of Section 423(b) of the Internal Revenue Code of 1986, as amended, and shall be
interpreted and administered in a manner consistent with such intent.
     2. DEFINITIONS.
     2.1. The terms defined in this section are used (and capitalized) elsewhere
in this Plan:
     (a) “Affiliate” means any corporation that is a “parent corporation” or
“subsidiary corporation” of the Company, as defined in Sections 424(e) and
424(f) of the Code or any successor provision, and whose participation in the
Plan has been approved by the Board of Directors.
     (b) “Board of Directors” means the Board of Directors of the Company.
     (c) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     (d) “Committee” means three or more Disinterested Persons designated by the
Board of Directors to administer the Plan under Section 13.
     (e) “Common Stock” means the common stock, par value $.01 per share (as
such par value may be adjusted from time to time), of the Company.
     (f) “Company” means Digi International Inc.
     (g) “Compensation” means the gross cash compensation (including wage,
salary, commission, bonus, and overtime earnings) paid by the Company or any
Affiliate to a Participant in accordance with the terms of employment.
     (h) “Disinterested Persons” means a member of the Board of Directors who is
considered a disinterested person within the meaning of Exchange Act Rule 16b-3
or any successor definition.
     (i) “Eligible Employee” means any employee of the Company or an Affiliate
who has been employed for at least 90 days and whose customary employment is at
least 20 hours per week; provided, however, that “Eligible Employee” shall not
include any person who would be deemed for purposes of Section 423(b)(3) of the
Code, to own stock possessing 5% or more of the total combined voting power or
value of all classes of stock of the Company.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.
     (k) “Fair Market Value” of a share of Common Stock as of any date means, if
the Company’s Common Stock is listed on a national securities exchange or traded
in the national market system, the mean between the high and low sale prices for
such Common Stock on such exchange or market on said date, or, if no sale has
been made on such exchange or market on said date, on the last preceding day on
which any sale shall have been made. If such determination of Fair Market Value
is not consistent with the then current regulations of the Secretary of the
Treasury applicable to plans intended to qualify as an “employee stock purchase
plan” within the meaning of Section 423(b) of the Code, however, Fair Market
Value shall be determined in accordance with such regulations. The determination
of Fair Market Value shall be subject to adjustment as provided in Section 14.
     (l) “Participant” means an Eligible Employee who has elected to participate
in the Plan in the manner set forth in Section 4.
     (m) “Plan” means this Digi International Inc. Employee Stock Purchase Plan,
as amended from time to time.
     (n) “Purchase Period” means each quarter of the Company’s fiscal year. The
first Purchase Period will be the quarter that starts April 1, 1996 and ends
June 30, 1996.

 



--------------------------------------------------------------------------------



 



     (o) “Recordkeeping Account” means the account maintained in the books and
records of the Company recording the amount withheld from each Participant
through payroll deductions made under the Plan.
     (p) “Share” means a share of Common Stock.
     3. SCOPE OF THE PLAN. Shares of Common Stock may be sold by the Company to
Eligible Employees commencing April 1, 1996, as hereinafter provided, but not
more than 2,000,000 shares of Common Stock (subject to adjustment as provided in
Section 14) shall be sold to Eligible Employees pursuant to this Plan. All sales
of Common Stock pursuant to this Plan shall be subject to the same terms,
conditions, rights and privileges. The shares of Common Stock delivered by the
Company pursuant to this Plan may be acquired shares having the status of any
combination of authorized but unissued shares, newly issued shares, or treasury
shares.
     4. ELIGIBILITY AND PARTICIPATION. To be eligible to participate in the Plan
for a given Purchase Period, an employee must be an Eligible Employee on the
first day of such Purchase Period. An Eligible Employee may elect to participate
in the Plan by filing an enrollment form with the Company before the first day
of such Purchase Period that authorizes regular payroll deductions from
Compensation beginning with the first payday in such Purchase Period and
continuing until the Eligible Employee withdraws from the Plan, modifies his or
her authorization, or ceases to be an Eligible Employee, as hereinafter
provided.
     5. AMOUNT OF COMMON STOCK EACH ELIGIBLE EMPLOYEE MAY PURCHASE.
     5.1. Subject to the provisions of the Plan, each Eligible Employee shall be
offered the right to purchase on the last day of the Purchase Period the number
of shares of Common Stock (including fractional shares) that can be purchased at
the price specified in Section 5.2 with the entire credit balance in the
Participant’s Recordkeeping Account; provided, however, that the Fair Market
Value (determined on the first day of any Purchase Period) of shares of Common
Stock that may be purchased by a Participant during such Purchase Period shall
not exceed the excess, if any, of (i) $25,000 over (ii) the Fair Market Value
(determined on the first day of the relevant Purchase Period) of shares of
Common Stock previously acquired by the Participant in any prior Purchase Period
during such calendar year. Notwithstanding the foregoing, no Eligible Employee
shall be granted an option to acquire shares of Common Stock under this Plan
which permits the Eligible Employee’s rights to purchase shares of Common Stock
under this Plan and all employee stock purchase plans of the Company and the
Affiliates to accrue at a rate which exceeds $25,000 of Fair Market Value
(determined at the time such option is granted) for each calendar year in which
such option is outstanding at any time. If the purchases by all Participants
would otherwise cause the aggregate number of shares of Common Stock to be sold
under the Plan to exceed the number specified in Section 3, however, each
Participant shall be allocated at a ratable portion of the maximum number of
shares of Common Stock which may be sold.
     5.2. The purchase price of each share of Common Stock sold pursuant to this
Plan will be the lesser of (a) or (b) below: (a) 85% of the Fair Market Value of
such share on the first day of the Purchase Period. (b) 85% of the Fair Market
Value of such share on the last day of the Purchase Period.
     6. METHOD OF PARTICIPATION.
     6.1. The Company shall give notice to each Eligible Employee of the
opportunity to purchase shares of Common Stock pursuant to this Plan and the
terms and conditions for such offering. Such notice is subject to revision by
the Company at any time prior to the date of purchase of such shares. The
Company contemplates that for tax purposes the first day of a Purchase Period
will be the date of the offering of such shares.
     6.2. Each Eligible Employee who desires to participate in the Plan for a
Purchase Period shall signify his or her election to do so by signing an
election form developed by the Committee. An Eligible Employee may elect to have
any whole percent of Compensation withheld, but not exceeding ten percent (10%)
per pay period. An election to participate in the Plan and to authorize payroll
deductions as described herein must be made before the first day of the Purchase
Period to which it relates and shall remain in effect unless and until such
Participant withdraws from this Plan, modifies his or her authorization, or
terminates his or her employment with the Company, as hereinafter provided.
     6.3. Any Eligible Employee who does not make a timely election as provided
in Section 6.2, shall be deemed to have elected not to participate in the Plan.
Such election shall be irrevocable for such Purchase Period.

2



--------------------------------------------------------------------------------



 



     7. RECORDKEEPING ACCOUNT.
     7.1. The Company shall maintain a Recordkeeping Account for each
Participant. Payroll deductions pursuant to Section 6 will be credited to such
Recordkeeping Accounts on each payday.
     7.2. No interest will be credited to a Participant’s Recordkeeping Account.
     7.3. The Recordkeeping Account is established solely for accounting
purposes, and all amounts credited to the Recordkeeping Account will remain part
of the general assets of the Company.
     7.4. A Participant may not make any separate cash payment into the
Recordkeeping Account.
     8. RIGHT TO ADJUST PARTICIPATION OR TO WITHDRAW.
     8.1. A Participant may, at any time during a Purchase Period, direct the
Company to make no further deductions from his or her Compensation or to adjust
the amount of such deductions. Upon either of such actions, future payroll
deductions with respect to such Participant shall cease or be adjusted in
accordance with the Participant’s direction.
     8.2. Any Participant who stops payroll deductions may not thereafter resume
payroll deductions during such Purchase Period.
     8.3. At any time before the end of a Purchase Period, any Participant may
also withdraw from the Plan. In such event, all future payroll deductions shall
cease and the entire credit balance in the Participant’s Recordkeeping Account
will be paid to the Participant, without interest, in cash within 15 days. A
Participant who withdraws from the Plan will not be eligible to reenter the Plan
until the next succeeding Purchase Period.
     8.4. Notification of a Participant’s election to adjust or terminate
deductions, or to withdraw from the Plan, shall be made by the filing of an
appropriate notice to such effect with the Company.
     9. TERMINATION OF EMPLOYMENT. If the employment of a Participant is
terminated for any reason, including death, disability, or retirement, the
entire balance in the Participant’s Recordkeeping Account will be applied to the
purchase of shares as provided in Section 10.1 as of the last day of the
Purchase Period in which the Participant’s employment terminated; except that if
such Participant so requests prior to the last day of such Purchase Period, the
Company shall refund in cash within 15 days all amounts credited to his or her
Recordkeeping Account.
     10. PURCHASE OF SHARES.
     10.1. As of the last day of the Purchase Period, the entire credit balance
in each Participant’s Recordkeeping Account will be used to purchase shares
(including fractional shares) of Common Stock (subject to the limitations of
Section 5) unless the Participant has filed an appropriate form with the Company
in advance of that date (which either elects to purchase a specified number of
shares which is less than the number described above or elects to receive the
entire credit balance in cash). Any amount in a Participant’s Recordkeeping
Account that is not used to purchase shares pursuant to this Section 10.1 will
be refunded to the Participant.
     10.2. Shares of Common Stock acquired by each Participant shall be held in
a general account maintained for the benefit of all Participants.
     10.3. Certificates for the number of whole shares of Common Stock,
determined as aforesaid, purchased by each Participant shall be issued and
delivered to him or her only upon request of the Participant or his or her
representative directed to the Company. No Certificates for fractional shares
will be issued. Instead, Participants will receive a cash distribution
representing any fractional shares.
     10.4. Dividends with respect to a Participant’s shares held in the general
account will, at the election of the Participant, either be paid to the
Participant in cash or reinvested in additional shares of Common Stock. If a
Participant fails to make such an election, all dividends with respect to the
Participant’s shares held in the general account will automatically be
reinvested to purchase additional shares of Common Stock.
     10.5. Each Participant will be entitled to vote all shares held for the
benefit of such Participant in the general account.
     11. RIGHTS AS A STOCKHOLDER. A Participant shall not be entitled to any of
the rights or privileges of a stockholder of the Company with respect to such
shares, including the right to receive any dividends which may be

3



--------------------------------------------------------------------------------



 



declared by the Company, until (i) he or she actually has paid the purchase
price for such shares and (ii) either the shares have been credited to his or
her account or certificates have been issued to him or her, both as provided in
Section 10.
     12. RIGHTS NOT TRANSFERABLE. A Participant’s rights under this Plan are
exercisable only by the Participant during his or her lifetime, and may not be
sold, pledged, assigned or transferred in any manner other than by will or the
laws of descent and distribution. Any attempt to sell, pledge, assign or
transfer the same shall be null and void and without effect. The amounts
credited to a Recordkeeping Account may not be assigned, transferred, pledged or
hypothecated in any way, and any attempted assignment, transfer, pledge,
hypothecation or other disposition of such amounts will be null and void and
without effect.
     13. ADMINISTRATION OF THE PLAN. This Plan shall be administered by the
Committee, which is authorized to make such uniform rules as may be necessary to
carry out its provisions. The Committee shall determine any questions arising in
the administration, interpretation and application of this Plan, and all such
determinations shall be conclusive and binding on all parties.
     14. ADJUSTMENT FOR CHANGES IN CAPITALIZATION. In the event of any equity
restructuring (within the meaning of authoritative guidance issued by the
Financial Accounting Standards Board relating to stock-based compensation) that
causes the per Share value of Shares to change, such as a stock dividend, stock
split, spin off, rights offering, or recapitalization through a large,
nonrecurring cash dividend, the Committee shall cause there to be made an
equitable adjustment to the number, class and purchase price of Shares that may
be purchased under the Plan. In the event of any other change in corporate
capitalization, such as a merger, consolidation, any reorganization (whether or
not such reorganization comes within the definition of such term in Section 368
of the Code), or any partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights. In either case, any such adjustment shall be
conclusive and binding for all purposes of the Plan.
     15. REGISTRATION OF CERTIFICATES. Stock certificates will be registered in
the name of the Participant, or jointly in the name of the Participant and
another person, as the Participant may direct on an appropriate form.
     16. AMENDMENT OF PLAN. The Board of Directors may at any time amend this
Plan in any respect which shall not adversely affect the rights of Participants
pursuant to shares previously acquired under the Plan, except that, without
stockholder approval, no amendment shall be made (i) to increase the number of
shares to be reserved under this Plan, (ii) to decrease the minimum purchase
price, (iii) to withdraw the administration of this Plan from the Committee, or
(iv) to change the definition of employees eligible to participate in the Plan.
     17. EFFECTIVE DATE OF PLAN. This Plan shall consist of an offering
commencing April 1, 1996, and ending June 30, 1996, and continuing on a
quarterly basis thereafter. All rights of Participants in any offering hereunder
shall terminate at the earlier of (i) the day that Participants become entitled
to purchase a number of shares of Common Stock equal to or greater than the
number of shares remaining available for purchase or (ii) at any time, at the
discretion of the Board of Directors, after 30 days’ notice has been given to
all Participants. Upon termination of this Plan, shares of Common Stock shall be
issued to Participants in accordance with Section 10, and cash, if any,
remaining in the Participant’s Recordkeeping Accounts shall be refunded to them,
as if the Plan were terminated at the end of a Purchase Period.
     18. GOVERNMENTAL REGULATIONS AND LISTING. All rights granted or to be
granted to Eligible Employees under this Plan are expressly subject to all
applicable laws and regulations and to the approval of all governmental
authorities required in connection with the authorization, issuance, sale or
transfer of the shares of Common Stock reserved for this Plan, including,
without limitation, there being a current registration statement of the Company
under the Securities Act of 1933, as amended, covering the shares of Common
Stock purchasable on the last day of the Purchase Period applicable to such
shares, and if such a registration statement shall not then be effective, the
term of such Purchase Period shall be extended until the first business day
after the effective date of such a registration statement, or post-effective
amendment thereto. If applicable, all such rights hereunder are also similarly
subject to effectiveness of an appropriate listing application to a national
securities exchange or a national market system, covering the shares of Common
Stock under the Plan upon official notice of issuance.

4



--------------------------------------------------------------------------------



 



     19. MISCELLANEOUS.
     19.1. This Plan shall not be deemed to constitute a contract of employment
between the Company and any Participant, nor shall it interfere with the right
of the Company to terminate any Participant and treat him or her without regard
to the effect which such treatment might have upon him or her under this Plan.
     19.2. Wherever appropriate as used herein, the masculine gender may be read
as the feminine gender, the feminine gender may be read as the masculine gender,
the singular may be read as the plural and the plural may be read as the
singular.
     19.3. The Plan, and all agreements hereunder, shall be construed in
accordance with and governed by the laws of the State of Minnesota.
     19.4. Delivery of shares of Common Stock or of cash pursuant to this Plan
shall be subject to any required withholding taxes. A person entitled to receive
shares of Common Stock may, as a condition precedent to receiving such shares,
be required to pay the Company a cash amount equal to the amount of any required
withholdings.

5